Name: 2000/114/EC: Commission Decision of 24 January 2000 on the eligibility of expenditure to be incurred by certain Member States in 2000 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (notified under document number C(2000) 71)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  fisheries;  EU finance;  budget
 Date Published: 2000-02-08

 Avis juridique important|32000D01142000/114/EC: Commission Decision of 24 January 2000 on the eligibility of expenditure to be incurred by certain Member States in 2000 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy (notified under document number C(2000) 71) Official Journal L 033 , 08/02/2000 P. 0025 - 0028COMMISSION DECISIONof 24 January 2000on the eligibility of expenditure to be incurred by certain Member States in 2000 for the purpose of introducing monitoring and control systems applicable to the common fisheries policy(notified under document number C(2000) 71)(2000/114/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/527/EC of 8 December 1995 on a Community financial contribution towards certain expenditure incurred by the Member States in implementing the monitoring and control systems applicable to the common fisheries policy(1), and in particular Article 6 thereof,Whereas:(1) The Commission has received five-year programmes from Belgium, Denmark, Germany, Greece, Spain, France, Ireland, Italy, the Netherlands, Portugal, Finland, Sweden and the United Kingdom that describe the controls they intend to operate between 1 January 1996 and 31 December 2000.(2) These Member States have sent the Commission applications for a financial contribution towards the expenditure referred to in Article 2 of Decision 95/527/EC and planned for 2000.(3) Some applications cover investment expenditure for the purchase or modernisation of vessels, aircraft, land vehicles, systems to locate and record fishing activities and systems to record, manage and trasmit data on the controls, including computer and software applications.(4) Some applications relate to expenditure for specific measures designed to improve the quality and effectiveness of the monitoring of fishing and related activities.(5) Some applications relate to expenditure for the training of national officials involved in control activities; Commission Decision 96/286/EC of 11 April 1996 laying down detailed rules for the application of Decision 95/527/EC on a Community financial contribution towards certain expenditure incurred by the Member States in implementing the monitoring and control systems applicable to the common fisheries policy(2) lays down rules for determining the amount of eligible expenditure for training.(6) Some applications also cover expenditure for trying out or introducing new technology to improve the monitoring of fishing activity and related activities, which can accordingly qualify for a higher rate of Community contribution under the second subparagraph of Article 3(2) of Decision 95/527/EC; priority should be given, within the annual budget allocation earmarked for these measures, to reimbursing investment costs associated with saltellite monitoring systems in view of their importance for monitoring fishing activities.(7) Provision should be made for a higher rate of Community contribution to be granted to Ireland under the second subparagraph of Article 3(3) of Decision 95/527/EC for some of its investment and operating expenditure to take account of the checks needed to ensure compliance with the system for the management of fishing effort.(8) This expenditure will help to mobilise monitoring resources for the proper application of the common fisheries policy.(9) The eligibility of the planned expenditure, the rate of the Community contribution and the conditions that may be attached to the grant of the financial contribution should be established.(10) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS DECISION:Article 1The planned expenditure for 2000 referred to in Annex I for the purchase or modernisation of inspection and control equipment and for specific measures, amounting to EUR 115560090, shall be eligible for a financial contribution under Decision 95/527/EC. The Community contribution shall be 50 % of the eligible expenditure incurred within the limits set out in Annex I, amounting to EUR 31477053, as set out in the table forwarded to each Member State.Article 21. The planned expenditure for 2000 on the activities and projects referred to in Article 3(2) of Decision 95/527/EC and listed in annex II, amounting to EUR 6993371, shall be eligible for a financial contribution under Decision 95/527/EC. The Community contribution shall be 100 % of the eligible expenditure incurred.The maximum amount taken into consideration in calculating the contribution towards investment expenditure for the purchase of a satellitebased vessel monitoring system, hereinafter called a "VMS", shall be EUR 4000 per vessel.2. Paragraph 1 notwithstanding, the Community contribution shall be 50 % of the eligible expenditure incurred in purchasing satellite tracking devices installed in Community fishing vessels being monitored by a VMS, in accordance with Article 3(2) of Council Regulation (EEC) No 2847/93(3), for any expenditure in excess of EUR 2500 per vessel. For such vessels, the contribution shall not exceed EUR 3250 per vessel.In the case of Community fishing vessels being monitored by a VMS by the flag Member State and not covered by Article 3(2) of Regulation (EEC) No 2847/93, the Community contribution to the purchase of satellite tracking devices shall be 50 % of the eligible expenditure incurred and the contribution shall not exceed EUR 2000 per vessel.3. The Community contribution referred to in paragraphs 1 and 2 shall be granted within the limis set out in Annex II, amounting to EUR 3438427, as set out in the table forwarded to each Member State.Article 3The expenditure planned by Ireland for 2000, amounting to EUR 29233942 for investment expenditure and EUR 4704381 for operating expenditure, shall be eligible for a financial contribution under Article 3(3) of Decision 95/527/EC. The Community contribution shall be 65 % and 100 %, respectively, of the eligible expenditure incurred. However, the contribution shall be granted up to a maximum of EUR 2537065 and EUR 3000000 respectively.Article 41. The euro exchange rate used to caculate the amounts eligible under this Decision shall be the rate in force in June 1999.2. The expenditure declarations and applications for advances in national currency received from the Member States not participating in the third stage of economic and monetary union shall be converted into euro at the rate for the month in which they reach the Commission.Article 5This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Kingdom of the Netherlands, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland.Done at Brussels, 24 January 2000.For the CommissionFranz FISCHLERMember of the Commission(1) JO L 301, 14.12.1995, p. 30.OJ L 302, 15.12.1995, p. 45 (corrigendum).(2) OJ L 106, 30.4.1996, p. 37.(3) OJ L 261, 20.10.1993, p. 1.ANEXO I/BILAG I/ANHANG I/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã/ANNEX I/ANNEXE I/ALLEGATO I/BIJLAGE I/ANEXO I/LIITE I/BILAGA I>TABLE>ANEXO II/BILAG II/ANHANG II/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ÃI/ANNEX II/ANNEXE II/ALLEGATO II/BIJLAGE II/ANEXO II/LIITE II/BILAGA II>TABLE>